DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request for a continued prosecution application (CPA) under 37 CFR 1.53(d) filed on 2/26/2021 is acknowledged. A CPA may only be filed in a design application filed under 35 U.S.C. chapter 16.  See 37 CFR 1.53(d)(1). Since a CPA of this application is not permitted under 37 CFR 1.53(d)(1), the improper request for a CPA is being treated as a request for continued examination of this application under 37 CFR 1.114.
Reason for Allowance
Claims 1 -24 are allowed.  In RCE filing, applicant removed the words “solenoid” and “wire” from independent claims.  However, removing the words still make the application allowable because, inter alia (see below), claim still read “valve” and measuring temperature with an infrared camera.
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable.
The primary reason for allowance of independent claims 1 and 7 the prior art of record, individually or in combination does not teach or fairly suggest a thermal measurement system comprising a thermocouple configured to couple to a location of a heating element of an electronic smoking article, a pneumatic system comprising a valve simulating puffing action; and an infrared camera disposed over a viewing window of the electronic smoking article, the viewing window disposed over a heating element of the electronic smoking article, the infrared camera configured to measure a temperature of the heating element of the electronic smoking article.

Another reference, Counts et al. (5388594) teaches a smoking system for providing tobacco flavor with a heating element and temperature sensor. However, Counts does not teach a thermal measurement system with an infrared camera and the infrared camera configured to measure a temperature of the heating element of the electronic smoking article.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant. Specially, a thermal measurement system comprising a thermal measurement system comprising a thermocouple configured to couple to a location of a heating element of an electronic smoking article, a pneumatic system comprising a valve simulating puffing action; and an infrared camera disposed over a viewing window of the electronic smoking article, the viewing window disposed over a heating element of the electronic smoking article, the infrared camera configured to measure a temperature of the heating element of the electronic smoking article
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855